Title: To Thomas Jefferson from Charles Massie, 24 January 1825
From: Massie, Charles
To: Jefferson, Thomas


Dear Sir
Jany 24—.25
I recd yours of the 21 Decr I was not prepared to send the cider till the present. I discovered last spring that there had been cider drawn out of a large cask that my people informed me had been sent to you; I was verry sorry to find that it was not as good as I wishd it was done through a mistake in my absence. another circumstance occurd some years past by selecting the fruit from trees that was too full, the cider was consequently too weak. last year my cider turnd out better than common I sent about 1000 gallons to Richmond which brought nearly double what the northern cider did. it is my earnest desire to send you the best that I have. from difrent motives the least of which is, it is to my  intrust. The cider this year in this neighborhood is much inferior to what is common. the great  quantity of rain has produced a considerable effect upon the Apple as also upon several other vegitables. I selected the best fruit that I could and have sent you 3 bbls of the cider have a fiew hundred gallons of the same kind would wish to dispose of it at the universityYours with EsteemC. Massie